Title: To George Washington from Elias Boudinot, 20 June 1778
From: Boudinot, Elias
To: Washington, George


                    
                        Dear General
                        Philadelphia June 20 1778 11 oClock
                    
                    I omitted writing yesterday, supposing that your Excellency would have had constant Intelligence from the Gentlemen of the Army, and not being able to send any thing very material, knew it would be but troublesome.
                    Finding this Morning that I was mistaken in the first, I push the Bearer forward with the enclosed Acct of facts which you may depend upon, as they come from a Person of Credit, who left the Army this Morning and was in Company with Genll Grant.
                    Shall send off the rest of the Horsemen as fast as I can get any Intelligence, altho’ I propose leaving this myself to morrow or next Day.
                    If your Excellency should have any Commands for me, shall esteem it an honor to comply with them as far as is in my Power—I expect to be in German Town to morrow. Am your Excellency’s Most Obedt Humble Servt
                    
                        Elias Boudinot
                    
                    
                        P.S. I have sent a deputy down the River with a flag to know whether our Prisoners are relanded or not.
                    
                